Me. Chief Justice Neil
delivered the opinion of the Court.
These plaintiffs in error were convicted of petit larceny in the Circuit Court of Fayette County. The jury fixed their punishment at not less than one nor more than five years in the State penitentiary.
An appeal was prayed and granted to this Court. The bill of exceptions was not filed within the time allowed by the trial court with the result that the judgment of the court below was affirmed on July 27, 1959.
On August 3,1959, separate petitions were filed in this Court, styled “Motion of Defendant for Credit for Time Spent in Jail”. Attached to each motion is a certificate by the Clerk of the Circuit Court of Fayette County reciting that “the defendant Waddell Johnson stayed in the County jail for a period of 185 days while waiting for trial.” In Robert Ed Douglass’ case the certificate recited that “he stayed in the County jail for a period of 51 days while waiting for trial.”
The prayer of the respective petitions is, as follows:
“Wherefore, Defendant prays that the Court allow him credit, in its sentence fixing his term of imprison*648ment, of sneli time he has already been confined in connection with this canse.”
The petitions were seasonably filed in this Oonrt and comply with the rules of the Court.
The Assistant Attorney General says in response to the foregoing petitions: “As to the time spent in jail pending arraignment and trial, this Court appears to be without jurisdiction to modify the original sentence and allow credit for that time.5 ’
The petitioners apparently rely upon Chapter 13 of the Public Acts of 1959, which amends 40-3102, T.C.A., and reads as follows:
‘£ The trial court shall have authority at the time the sentence is imposed and the defendant committed to the state penitentiary for imprisonment to render the judgment of the court so as to allow the defendant credit on his sentence for any period of time for which he was committed and held in the county jail or workhouse pending his arraignment and trial.
“In the event the person sentenced appeals his cause to the Supreme Court as is required to spend time in jail pending the appeal, the Supreme Court may modify the original sentence allowing a reduction for the time spent in jail pending an appeal upon a petition being filed in the defendant’s behalf setting out the time spent in jail within five (5) days after the announcement of the Supreme Court decision provided the facts alleged in the petition are verified by the clerk of the court where the sentence was imposed. The provisions of this Act shall apply in both felony and misdemeanor cases.”
*649The sole question at issne on this appeal is: What authority has this Conrt to revise a judgment or decree of the trial conrt? It is argued by the Assistant Attorney General that Chapter 13 of the Public Acts of 1959, quoted above, determines the matter of jurisdiction, the insistence being that the trial judge alone is authorised to allow credit for time spent in jail pending arraignment and trial.
It is true the foregoing statute authorizes the trial judge to allow credit for this time. Bnt it does not impair the revisory jurisdiction of the Supreme Court in this regard. In other words the statute does not purport to exclude or prohibit this Court from correcting, or revising, lower courts’ orders and decrees in case of mistakes, or possibly an inadvertence in pronouncing-judgment on the verdict of the jury. Nor is it a restraint upon the Court from rendering such judgment on the record as the law demands as required by the statute.
The jurisdiction of the Supreme Court is fixed by the Constitution of this State as appellate only. ‘ ‘ The legislature may restrict and regulate this appellate jurisdiction in any manner deemed wise and proper, so that it does not alter, impair, or destroy the constitutional status and integrity of the Supreme Court, * * * and does not unreasonably interfere with its ultimate revis-ory power.” See Note 2 under Article 6, Section 2, Yol. 1, T.C.A. and authorities cited therein.
The broad supervisory authority of the Supreme Court over judgments and decrees of trial courts is well stated in Hundhausen v. United States Marine Fire Ins. Co., 52 Tenn. 702. The Court was there dealing with the matter of the Court’s jurisdiction under Article 6, Section 2, of *650the Constitution, and specifically its jurisdiction to revise the action of the Chancery Court in cases of contempt;
It was said:
“We think the fair and legitimate meaning of these last provisions is, that this Court is the supreme tribunal of the State, and other Courts inferior in the sense of being subject in their action to the jurisdictional control of this Court, as the appellate tribunal, over all sucih judgments and decrees as they may render affecting the life, liberty, property, or rights of the citizens of the State.” (Emphasis ours.)
In Dodds v. Duncan, 80 Tenn. 731, it is said:
“From an early day in this State the Supreme Court was authorized by statute, in the exercise of its appellate jurisdiction, to give such judgment and make such decree as should have been rendered in the inferior court: Code, sec. 3167 (27-326, T.C.A.). Its judgment is therefore the judgment of the lower court, and may in many cases be remanded to that court for execution, or for further proceedings.”
Again in Hopper v. Fisher, 39 Tenn. 253, it is held: “The rule for jurisdiction is, that nothing shall be intended to be out of the jurisdiction of a Superior Court but that which specially appears to be so; and, on the contrary, nothing shall be intended to be within the jurisdiction of an Inferior Court but that which is so expressly alleged.” (Emphasis ours.)
The question of the authority of this Court to revise judgments of convictions in criminal cases was expressly decided in Corlew v. State, 181 Tenn. 220, 180 S.W.2d 900, 904, wherein Mr. Justice Chambliss, speaking for the *651majority of the Court (there was a dissenting opinion) said: “* * * and the power of the apellate courts to modify and reduce imprisonment in criminal cases, and ‘render such judgment on the record as the law demands,’ Code, Sec. 11810 (40-3409, T.C.A.) is quite generally recognized and exercised”, citing authorities. To the same effect is Forsha v. State, 183 Tenn. 604, 194 S.W.2d 463.
The petitions are sustained, and an order will he entered in this Court granting credit for time spent in jail pending arraignment and trial in the Circuit Court. The warden of the State penitentiary will he accordingly advised.
Prewitt, Buretett and Swepstoet, Justices, concur.